EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Brown on 14 July 2022.

The application has been amended as follows: 
Claim 1 is replaced with the following:
1. A multi-compartment container holder for a beverage container and a cylindrical container, the holder including: 
an upper section including an upper end and a lower end, a sidewall, a receiver open at said upper end and an upper circular panel closing said receiver between said upper and lower ends;
said receiver configured for receiving a beverage container;
said upper section lower end including multiple, radially-spaced extensions with sloping alignment faces and including multiple radially-spaced embedded magnet assemblies;
a lower section including an upper end and a lower end, a sidewall, a compartment open at said lower section upper end and a lower circular panel at said lower section lower end closing a bottom of said compartment; 
said lower section upper end including multiple, radially-spaced extensions with sloping lower section extension alignment faces;
said lower section including multiple pillar wedges in radially-spaced relation on an inner perimeter of said lower section sidewall, each of said pillar wedges including an embedded magnet configured for engaging said upper section embedded magnets to releasably retain said cylindrical container in said lower section compartment;
each pillar wedge terminating at an upper end that is flush with said lower section upper end;
said lower section configured to hold said cylindrical container such that said cylindrical container extends above said lower section upper end and allows opening and closing of said cylindrical container with said cylindrical container retained in said lower section compartment; and
said upper and lower section extension alignment faces configured for aligning said embedded magnets of said upper and lower sections when said lower section compartment is in said closed configuration.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest available prior art typically has connected containers where the upper container is attached to the lower container in such a way that the upper container fits at least partially inside the lower container.  With this in mind, that added limitation where the cylindrical containers extends above the lower section upper end in combination with the other claimed features overcomes the available prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735